TOWNSEND, District Judge.
The merchandise in question comprises wool traveling rugs, upon which duty was assessed at 44 cents per pound and 50 per cent, ad valorem, under paragraph 392 of the act of October 1, 1890, c. 1244, § 1, Schedule K, par. 392 (26 Stat. 596), as a manufacture of wool. The importer protested, claiming that the articles in question were dutiable as “rugs” eo nomine, under paragraphs 407 and 408 of said act (section 1, Schedule K, 26 Stat. 598). The Board of Appraisers sustained the protest of the importer. Subsequently the Treasury Department notified the collector of customs that said decision was not approved (T. D. 20,692), and I concur in the reasons therein stated, and therefore the decision of the Board of General Appraisers is reversed.